Citation Nr: 0837464	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran appeared and testified at a personal hearing in 
August 2008 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In this case, the evidence of record demonstrates that the 
veteran was exposed to acoustic trauma during the majority of 
his active duty service from 1954 to 1957.  The veteran has 
credibly written or testified that during his entire service 
he was in artillery; most of the time he was the gunner; in 
service he was exposed to loud tank noises of M1 gunfire 
during basic training without hearing protection; eight weeks 
of training win and Airborne Infantry Battery while at Fort 
Jackson; exposure to 90mm gunfire and 50 caliber gunfire for 
about three months at Fort Bliss, Texas; exposure for about 
two months to 90mm guns while at Rosedale, Maryland; exposure 
to Ajax Guided missiles while at Aberdeen Proving Ground; 
after firing guns, he experienced some temporary or 
intermittent hearing loss; and he sought treatment in service 
for hearing problems at Walter Reed Army Medical Center.  
Such reports of noise exposure in service are corroborated by 
the veteran's DD Form 214, which shows that in service the 
veteran's military specialty was a Surface-to-Air Missile 
(SAM) launch crew member.  

On the question of in-service injury (including acoustic 
trauma) or disease, the Board notes that the veteran's 
service treatment records are not available.  The Board notes 
that the veteran's service medical records appear to have 
been destroyed in a 1973 fire at the National Personnel 
Records Center.  The Board recognizes that in such cases 
there is a heightened obligation to assist the appellant in 
the development of the case, a heightened obligation to 
explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  See Washington v. Nicholson, 
19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

There is also evidence that tends to show a current hearing 
loss disability according to VA standards at 38 C.F.R. 
§ 3.385 (2007).  A private audiological test dated November 
2005 reflects audiometric test scores and speech recognition 
scores that meet the definition of hearing loss disability 
for VA disability compensation purposes.  The history portion 
of the examination reflects a history of noise exposure.  VA 
treatment records note a problem of hearing deficit.  

In this case, on the question of relationship of current 
bilateral hearing loss disability to service, the veteran has 
not been given a VA audiology examination or a medical nexus 
opinion as to whether the veteran's currently diagnosed 
bilateral hearing loss disability is related to in-service 
acoustic trauma.  The evidence of record establishes the 
veteran's exposure to acoustic trauma in service.  The 
veteran testified that a treating audiologist told him that 
his noise exposure in the Army was the cause of his current 
hearing loss.  

For these reasons, the AOJ should undertake further 
development necessary to decide the claim for service 
connection for bilateral hearing loss, including additional 
VA audiology examination and medical nexus opinion based on 
an accurate and complete history that includes the history of 
the veteran's various in-service exposures to acoustic trauma 
from 1954 to 1957.

Accordingly, the reopened issue of service connection for 
bilateral hearing loss is REMANDED for the following action:

1.  The AOJ should arrange for a VA 
audiology examination of both ears.  The 
examiner should be provided the full and 
accurate relevant history of bilateral 
hearing loss disability, including the 
history of in-service exposure to 
artillery fire, exposure to 50 caliber 
and 90 mm weapons fire, and SAM missiles; 
temporary loss of hearing starting in 
service; and gradual and progressive 
hearing loss after service.  The VA 
audiology examiner should be provided 
access to relevant documents in the 
claims file in conjunction with the 
examination.  

For the currently diagnosed bilateral 
hearing loss disability, the examiner 
should offer an opinion as to whether the 
currently diagnosed hearing loss 
disability of the left and right ear is 
at least as likely as not (i.e., 50 
percent or greater probability) related 
to in-service acoustic traumas.  A 
complete rationale should be provided for 
the opinion given.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason(s) why.

2.  Following the above development, VA 
should readjudicate the claim for service 
connection for bilateral hearing loss.  
If any of the benefits sought on appeal 
are not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

The purpose of this remand is to assist the veteran by 
further developing his claim for service connection for 
bilateral hearing loss.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

